                                                                                     DISTRICT OF OREGON
                                                                                         FILED
                                                                                         April 10, 2019
                                                                                  Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                   _______________________________________
                                                                             PETER C. McKITTRICK
                                                                             U.S. Bankruptcy Judge




                                   UNITED STATES BANKRUPTCY COURT

                                            DISTRICT OF OREGON


         In re:                                         Case No. 18-34244-pcm11

         CHRISTIAN S. RADABAUGH SR.,                    ORDER RE: MOTION TO EXTEND
                                                        DEADLINES TO FILE A PLAN AND
                                Debtor.                 DISCLOSURE STATEMENT AND TO
                                                        EXTEND THE EXCLUSIVITY PERIODS
                                                        PURSUANT TO 11 U.S.C. § 1121(d)



                  THIS MATTER came before the Court on Debtor’s Motion to Extend Deadlines to File a

        Plan and Disclosure Statement and to Extend the Exclusivity Periods Pursuant to 11 U.S.C. §

        1121(d) [Docket No. 133]. The Court having reviewed the motion, and being otherwise duly

        advised; now, therefore,

        ////

        ////
Page 1 of 2       ORDER EXTENDING DEADLINE TO FILE PLAN, AND                            Motschenbacher & Blattner LLP
{00255019:2}                                                                            117 SW Taylor Street, Suite 300
                  EXTENDING EXCLUSIVITY PERIODS                                             Portland, Oregon 97204
                                                                                             Phone: 503-417-0500
                                                                                              Fax: 503-417-0501
                                                                                              www.portlaw.com
                              Case 18-34244-pcm11      Doc 138     Filed 04/10/19
               IT IS HEREBY ORDERED as follows:

               1) The exclusivity period contained in 11 U.S.C. § 1121(b) is extended to and through

                  April 8, 2019; and

               2) The exclusivity period contained in 11 U.S.C. § 1121(c) is extended to and through

                  June 7, 2019;

               3) The Debtor shall file a Plan and Disclosure Statement on or before April 8, 2019.

                                                     ###

        Order Presented by:

        MOTSCHENBACHER & BLATTNER, LLP

        /s/ Nicholas J. Henderson
        Nicholas J. Henderson, OSB No. 074027
        Telephone: 503-417-0500
        E-mail: nhenderson@portlaw.com
        Of Attorneys for Debtor




Page 2 of 2    ORDER EXTENDING DEADLINE TO FILE PLAN, AND                                Motschenbacher & Blattner LLP
{00255019:2}                                                                             117 SW Taylor Street, Suite 300
               EXTENDING EXCLUSIVITY PERIODS                                                 Portland, Oregon 97204
                                                                                              Phone: 503-417-0500
                                                                                               Fax: 503-417-0501
                                                                                               www.portlaw.com
                              Case 18-34244-pcm11      Doc 138     Filed 04/10/19
                                        CERTIFICATE OF SERVICE

                I hereby certify that, on the date set forth below, I served the foregoing ORDER
        EXTENDING DEADLINE TO FILE A PLAN AND DISCLOSURE STATEMENT AND TO
        EXTEND THE EXCLUSIVITY PERIODS PURSUANT TO 11 U.S.C. § 1121(d) on the
        following parties by electronic means through the Court’s Case Management/Electronic Case
        File system:

               •   SARAH FLYNN sarah.flynn@usdoj.gov
               •   MARTIN E HANSEN meh@francishansen.com,
                   kathy@francishansen.com;mike@francishansen.com;carol@francishansen.com;jerry@fr
                   ancishansen.com;regina@francishansen.com
               •   NICHOLAS J HENDERSON nhenderson@portlaw.com,
                   tsexton@portlaw.com;mperry@portlaw.com;hendersonnr86571@notify.bestcase.com
               •   HOWARD M LEVINE hlevine@sussmanshank.com,
                   jhume@sussmanshank.com,ecf.howard.levine@sussmanshank.com,howard-levine-
                   5487@ecf.pacerpro.com
               •   KATHYRN PERKINS kathryn.e.perkins@usdoj.gov
               •   TROY SEXTON tsexton@portlaw.com,
                   nhenderson@portlaw.com,mperry@portlaw.com,troy-sexton-4772@ecf.pacerpro.com
               •   US Trustee, Portland USTPRegion18.PL.ECF@usdoj.gov

                In addition, on the date set forth below, I served the foregoing document on the following
        parties by mailing copies thereof in sealed, first-class postage prepaid envelopes, addressed to
        the parties’ last-known address and depositing in the U.S. mail at Portland, Oregon:

                   NONE

        DATED this 9th day of April, 2019.           Motschenbacher & Blattner LLP

                                                     Nicholas J. Henderson
                                                     Nicholas J. Henderson, OSB No. 074027
                                                     Of Attorneys for Debtor




Page 1 of 1        CERTIFICATE OF SERVICE                                                  Motschenbacher & Blattner LLP
{00255019:2}                                                                               117 SW Taylor Street, Suite 300
                                                                                               Portland, Oregon 97204
                                                                                                Phone: 503-417-0500
                                                                                                 Fax: 503-417-0501
                                                                                                 www.portlaw.com
                              Case 18-34244-pcm11        Doc 138     Filed 04/10/19
